748 N.W.2d 824 (2008)
Geraldine CLARK, Personal Representative of the Estate of William Tyrone Lacey, Plaintiff-Appellee,
v.
Belal F. ABDALLAH, M.D., and Belal F. Abdallah, M.D., P.C., Defendants-Appellants.
Docket No. 131034. COA No. 266632.
Supreme Court of Michigan.
May 27, 2008.
By order of October 17, 2007, the application for leave to appeal the March 24, 2006 order of the Court of Appeals was held in abeyance pending the decision in Braverman v. Garden City Hospital (Docket Nos. 134445-6). On order of the *825 Court, the case having been decided on April 9, 2008, 480 Mich. 1159, 746 N.W.2d 612 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.